Citation Nr: 1030707	
Decision Date: 08/16/10    Archive Date: 08/24/10

DOCKET NO.  03-33 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Phoenix, Arizona


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for lumbar spine degenerative joint disease 
has been received.

2.  Whether new and material evidence to reopen a claim for 
service connection for nerve problems has been received.

3.  Whether new and material evidence to reopen a claim for 
service connection for bilateral hearing loss has been received.

4.  Entitlement to compensation benefits, pursuant to the 
provisions of 38 U.S.C.A. § 1151, for additional disability 
following right inguinal hernia repair at a VA medical facility.

5.  Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Counsel

INTRODUCTION


The Veteran had active service from April 1959 to January 1961.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from June 2002, June 2003, and April 2007 rating 
decisions.

In the June 2002 rating decision, the RO denied compensation 
benefits, pursuant to 38 U.S.C.A. § 1151, for additional 
disability following right inguinal hernia repair at a VA medical 
facility.  The Veteran filed a notice of disagreement (NOD) in 
February 2003, and the RO issued a statement of the case (SOC) in 
October 2003. The Veteran filed a substantive appeal (via a VA 
Form 9, Appeal to Board of Veterans' Appeals) in November 2003.

In the June 2003 rating decision, the RO, inter alia, declined to 
reopen claims for service connection for lumbar spine 
degenerative joint disease, for nerve problems, and for bilateral 
hearing loss, on the basis that new and material evidence had not 
been received.  The Veteran filed a NOD in January 2004, and the 
RO issued a SOC in September 2004.  The Veteran filed a 
substantive appeal (via a VA Form 9) in September 2004.

In November 2006, the Board remanded the claims on appeal to the 
RO, via the Appeals Management Center (AMC) in Washington, DC, to 
afford the Veteran a Board hearing at the RO.  After completing 
the requested action, the AMC continued the denial of the claims, 
as reflected in the November 2007 supplemental SOC (SSOC), and 
returned the matters to the Board for further appellate 
consideration.

In January 2007, the Veteran and his wife testified during a 
hearing before the undersigned Veterans Law Judge at the RO; a 
transcript of that hearing is of record.  During the Board 
hearing, the Veteran clarified that his disorder of nerve 
problems was a psychiatric disorder as opposed to a neurological 
disorder.  Thus, the Board has characterized the issue as listed 
above.

In the April 2007 rating decision, the RO denied service 
connection for an unspecified psychiatric condition secondary to 
service-connected tinnitus and residuals of hemorrhoidectomy; as 
well as denied a TDIU.  The Veteran filed a NOD in May 2007, and 
the RO issued a SOC in November 2007.  The Veteran filed a 
substantive appeal (via a VA Form 9) in December 2007.

With respect to the April 2007 denial of service connection for 
an unspecified psychiatric condition, the Board observes that the 
disability at issue is essentially the same as that of his 
"nerve" problems, as the Veteran clarified during the January 
2007 hearing that his claimed "nerve problems" are of a 
psychiatric nature.  The Board notes the Veteran's specific 
contention (in his October 2006 claim) that the unspecified 
psychiatric condition is secondary to his service-connected 
tinnitus and residuals of hemorrhoidectomy.  The Board observes, 
however, that a claim based on a new theory of entitlement is not 
a new claim, but constitutes an application to reopen the 
previously denied claim.  See Boggs v. Peake, 520 F.3d 1330, 1336 
(Fed. Cir. 2008) (a new theory of causation for the same disease 
or injury that was the subject of a previously denied claim 
cannot be the basis of a new claim under § 7104(b)).  See also 
Ashford v. Brown, 10 Vet. App. 120 (1997); Thus, regardless of 
the RO's actions, the Board must address the question of whether 
new and material evidence has been received to reopen a claim for 
service connection for "nerve" problems/psychiatric disability, 
because the issue goes to the Board's jurisdiction to reach the 
underlying claim and adjudicate the claim on a de novo basis.  
See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  

In a December 2007 letter, the RO informed the Veteran that he 
had been scheduled for another Travel Board hearing, as 
requested.  In correspondence received later that month, the 
Veteran withdrew his request for a second Board hearing.  See 38 
C.F.R. § 20.704 (2007).

Thereafter, the RO accomplished additional action, and 
subsequently continued the denial of the claim (as reflected in 
the November 2007 supplemental SOC (SSOC)), and returned the 
matter to the Board for further appellate consideration.

In April 2008, the Veteran's representative submitted additional 
medical evidence in support of the petition to reopen the claim 
for service connection for lumbar spine degenerative joint 
disease.  On the Veteran's behalf, the representative waived 
consideration of the additional evidence by the RO.

In a June 2008 and February 2010 decisions, the Board, inter 
alia, remanded the Veteran's claims to the RO, via the AMC, for 
further development.  After accomplishing the necessary action, 
the RO continued the denial of the claims (as reflected in the 
April 2010 SSOC) and returned the matters to the Board for 
further appellate consideration. 


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claims on appeal have been accomplished.

2.  In an October 1998 rating decision, the RO, inter alia, 
denied service connection for lumbar spine degenerative joint 
disease, nerve problems and bilateral hearing loss; although 
notified of the denial in a letter that same month, the Veteran 
did not initiate an appeal.

3.  The new evidence associated with the claims file since the 
October 1998 rating decision does not relate to an unestablished 
fact necessary to substantiate the claim for lumbar spine 
degenerative disc disease and does not raise a reasonable 
possibility of substantiating the claim.

4.  The new evidence associated with the claims file since the 
October 1998 rating decision does not relate to an unestablished 
fact necessary to substantiate the claim for nerve problems and 
does not raise a reasonable possibility of substantiating the 
claim. 

5.  The new evidence associated with the claims file since the 
October 1998 rating decision does not raise a reasonable 
possibility of substantiating the claim, as it does not tend to 
show that the Veteran's current hearing loss is related to noise 
exposure in service.   

6.  There is no competent evidence indicating that the Veteran 
has additional disability for which the proximate cause was the 
VA's right inguinal hernia repair.

7.  The Veteran has been granted service connection for status 
post hemorrhoid surgery (rated as 20 percent disabling) and 
tinnitus (rated as 10 percent disabling);   his combined rating 
is 30 percent.

8.  The Veteran's service-connected disabilities do not meet the 
minimum percentage requirements for award of a TDIU, and these 
disabilities are not shown to prevent him from obtaining or 
retaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  The March October 1998 rating decision in which the RO denied 
service connection for lumbar spine degenerative disc disease, 
nerve problems and bilateral hearing loss is final.  38 U.S.C.A. 
§ 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2009).

2.  As evidence received since the RO's October 1998 denial of 
the claim for service connection for lumbar spine degenerative 
disc disease is not new and material, the criteria for reopening 
the claim are not met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2009).

3.  As evidence received since the RO's October 1998 denial of 
the claim for service connection for nerve problems is not new 
and material, the criteria for reopening the claim are not met.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).

4.  As evidence received since the RO's October 1998 denial of 
the claim for service connection for bilateral hearing loss is 
not new and material, the criteria for reopening the claim are 
not met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2009).

5.  The criteria for compensation benefits, pursuant to the 
provisions of 38 U.S.C.A. § 1151, for additional disability 
following right inguinal hernia repair at a VA medical facility, 
are not met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.358, 3.361, 3.800 (2009).

6.   The criteria for a TDIU are not met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.340, 3.341, 4.16, 4.18, 4.19 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any evidence in 
her or his possession that pertains to the claim(s), in 
accordance with 38 C.F.R. 
§ 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353- 23,356 
(April 30, 2008).  Notably, the final rule removes the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request that a claimant provide any pertinent evidence in 
his or her possession.

VA's notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, a 
connection between a veteran's service and the disability, degree 
of disability, and effective date of the disability. 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  With 
respect to requests to reopen previously denied claims, a 
claimant must be notified of both what is needed to reopen the 
claim and what is needed to establish the underlying claim for 
service connection.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  Id.; 
Pelegrini, 18 Vet. App. at 112.  See also Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  However, the VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or content 
of such notice are not prejudicial to the claimant.  Id.

In this appeal, in a February 2003 pre-rating letter, the RO 
provided notice to the Veteran explaining what information and 
evidence was needed to substantiate the underlying claims for 
service connection for degenerative joint disease of the lumbar 
spine, bilateral hearing loss and nerve problems.   This letter 
also informed the Veteran of what information and evidence must 
be submitted by the appellant and what information and evidence 
would be obtained by VA and requested that the Veteran submit any 
pertinent evidence in his possession (consistent with Pelegrini 
and the version of 38 C.F.R. § 3.159 then in effect).  
Additionally, in a separate February 2003 letter the Veteran was 
informed of the necessity of submitting new and material evidence 
in order to reopen all three previously denied service connection 
claims.  

Post rating, a May 2009 letter provided notice regarding what 
information and evidence was needed to substantiate the claim for 
1151 compensation, along with   information pertaining to the 
assignment of disability ratings and effective dates, as well as 
the type of evidence that impacts those determinations, 
consistent with Dingess/Hartman.  This letter also informed the 
Veteran of the need to submit new and material evidence to reopen 
his service-connection claims and explained why his claims to 
reopen had previously been denied.   After issuance of the May 
2009 letter, and opportunity for the Veteran to respond, the 
April 2010 SSOC reflects readjudication of the claims.   Hence, 
the Veteran is not shown to be prejudiced by the timing of the 
latter notice.   See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in an SOC or 
SSOC, is sufficient to cure a timing defect).

With regard to the TDIU claim, in an October 2006 pre-rating 
letter, the RO provided notice to the Veteran regarding what 
information and evidence was needed to substantiate the claim for 
a TDIU, as well as what information and evidence must be 
submitted by the appellant, and what information and evidence 
would be obtained by VA.  The letter also requested that the 
Veteran submit any pertinent evidence in his possession 
(consistent with Pelegrini and the version of 38 C.F.R. § 3.159 
then in effect) and  provided the Veteran with information 
pertaining to the assignment of disability ratings and effective 
dates, as well as the type of evidence that impacts those 
determinations, consistent with Dingess/Hartman.   Hence, the 
October 2006 letter-which meets Pelegrini's and 
Dingess/Hartman's content of notice requirements-also meets the 
VCAA's timing of notice requirement.  

The Board notes that the May 2009 letter did not include notice 
of the specific regulatory definition of new and material 
evidence.  However, the letter did specifically explain that in 
order for the evidence submitted by the Veteran to be new and 
material, it needed to relate to the reasons for the prior 
denials. Additionally, the Veteran was provided with the 
applicable regulatory definition in the September 2004 SOC.  
Further, the Veteran's representative, through argument presented 
during the January 2007 Board hearing, communicated his 
understanding of the need for the Veteran to submit new and 
material evidence in order to reopen his claims.  Accordingly, 
the Veteran, both through his representative and through the 
notice provided in the SOC, is reasonably shown to have actual 
knowledge of the applicable regulatory definition.  Accordingly, 
he is not prejudiced by the applicable regulatory definition not 
being included in a specific notice letter.  See Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007) (holding that an error 
in the content of VCAA notice may be cured by actual knowledge on 
the part of the claimant). 

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matters herein decided.   Pertinent medical evidence 
associated with the claims file consists of the service treatment 
records, VA treatment records, private treatment records and the 
reports of VA examinations.  Also of record and considered in 
connection with the appeal is the transcript of the January 2007 
Board hearing, along with various written statements provided by 
the Veteran, and by his representative on his behalf.  

The Board finds that no further RO action, prior to appellate 
consideration of any of these claims, is required.  The Board 
also notes that the RO did not specifically apply the provisions 
of 38 C.F.R. § 3.61, which took effect in September 2004, in 
relation to the Veteran's section 1151 claim.  However, the RO 
denied this claim under the regulation in effect prior to 
September 2004 (i.e. 38 C.F.R. § 3.358) because it found that the 
evidence generally failed to show that the VA medical treatment 
provided to the Veteran was the cause of any additional 
disability of the inguinal region.  Consequently, as 38 C.F.R. 
§ 3.358 and 38 C.F.R. § 3.361 are identical in their threshold 
requirement that the evidence must show additional disability 
resulting from the VA treatment in question,  in order for the 
Veteran to potentially prevail in an 1151 claim, it is clear that 
an identical decision would have been reached by the RO under the 
revised regulation.  Accordingly, the Veteran was not prejudiced 
by the RO's oversight.

In summary, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO, the Veteran 
has been notified and made aware of the evidence needed to 
substantiate the claims, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to obtain 
or development required to create any additional evidence to be 
considered in connection with the claims.  Consequently, any 
error in the sequence of events or content of the notice is not 
shown to prejudice the Veteran or to have any effect on the 
appeal.  Any such error is deemed harmless and does not preclude 
appellate consideration of the matters herein decided, at this 
juncture.  See Mayfield,  20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).






II.  Analysis

I.  Claims to Reopen

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.   Service connection may be granted for any disease 
diagnosed after discharge from service when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

In October 1998, the RO denied the Veteran's claims for service 
connection for lumbar spine degenerative joint disease, nerve 
problems and bilateral hearing loss.
Although notified of the decision, the Veteran did not initiate 
an appeal.  See 38 C.F.R. § 20.200.  Hence, the RO's October 1998 
decision is final as to the evidence then of record, and is not 
subject to revision on the same factual basis.  See 38 U.S.C.A. § 
7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.  

Under pertinent legal authority, VA may reopen and review a claim 
that has been previously denied if new and material evidence is 
submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).

The Veteran sought to reopen his previously denied claims in 
February 2004.            Regarding petitions to reopen filed on 
or after August 29, 2001, 38 C.F.R. 
§ 3.156(a) defines "new" evidence as evidence not previously 
submitted to agency decision makers and "material" evidence as 
evidence that, by itself or when  considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence received 
since the prior final denial is, in fact, new.  As indicated by 
the regulation cited above, and by judicial case law, "new" 
evidence is that which was not of record at the time of the last 
final disallowance (on any basis) of the claim, and is not 
duplicative or "merely cumulative" of other evidence then of 
record.  This analysis is undertaken by comparing the newly 
received evidence with the evidence previously of record.  After 
evidence is determined to be new, the next question is whether it 
is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the last 
final denial on any basis to determine whether a claim must be 
reopened.  See Evans v. Brown, 9 Vet. App. 273, 282- 83 (1996).  
Here, the October 1998 RO decision is the last final denial of 
all three claims for service connection; consequently, in 
determining whether new and material evidence has been received 
with respect to these claims, the Board will consider the 
evidence of record since October 1998.  Furthermore, for purposes 
of the "new and material" analysis, the credibility of the 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-
513 (1992).

A.  Lumbar spine degenerative joint disease

The evidence of record at the time of the RO's October 1998  
denial of service connection for lumbar spine degenerative disc 
disease consisted of the service treatment records, a January 
1994 VA inguinal hernia repair preoperative note, the report of a 
December 1997 VA examination.   

The Veteran's service treatment records reflect that in June 1960 
he was seen by medical personnel for low back pain.  He reported 
that he had been having pain for the past three days following an 
episode of heavy lifting.  Examination of the back was negative 
and the diagnostic impression was muscle sprain.  On subsequent 
January 1961 separation examination, the spine was found to be 
normal and the Veteran did not report any back problems.

The January 1994 VA preoperative note reflects that the Veteran 
was noted to have lower back pain.  

On December 1997 VA examination, the Veteran was diagnosed with 
degenerative joint disease of the lumbar spine, confirmed by X-
ray.       

The basis for the RO's October 1998 denial was that the evidence 
did not show that degenerative joint disease was incurred in or 
aggravated by service.  The RO noted that the Veteran's low back 
pain, noted in June 1960, had been shown to have resolved by the 
time of separation and that there was no evidence linking the 
Veteran's current degenerative joint disease with any chronic 
condition incurred in or aggravated by service. 

Pertinent evidence added to the claims file since the October 
1998 denial includes statements from the Veteran and his 
representative, the Veteran's Board hearing testimony and the 
report of a June 2006 private MRI of the lumbar spine.     

The MRI report simply shows findings of multi-level degenerative 
changes, most pronounced at L5-S1 and does not relate this 
current low back disability to service.  The statements and 
testimony generally indicate the Veteran's contention that heavy 
lifting in service weakened his back, resulting in a subsequent 
low back injury within a year of service and the development of 
degenerative joint disease.  

While the MRI report can be considered "new," in that it was not 
considered by the RO in October 1998, it is not "material."  That 
is, the evidence does not show that any current low back 
disability is causally related to service- the basis for the last 
prior final denial.  Thus, the new medical evidence does not 
relate to an unestablished fact necessary to substantiate the 
claim or raise a reasonable possibility of substantiating the 
claim.

Also in regard to the statements and testimony, the Board notes 
that as laypersons without the appropriate medical training and 
expertise, the Veteran and his representative are not competent 
to render a probative opinion on the medical matter on which this 
claim turns-whether there exists a relationship between the 
Veteran's current low back disability, diagnosed as degenerative 
joint disease and degenerative disc disease, and his military 
service.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layman is 
generally not capable of opining on matters requiring medical 
knowledge).  Therefore, where, as here, resolution of the appeal 
turns on a medical matter, unsupported lay statements, even if 
new, cannot serve as a predicate to reopen a previously 
disallowed claim.  See Hickson v. West, 11 Vet. App. 374 (1998); 
Moray v. Brown, 5 Vet. App. 211, 214 (1993).

B.  Nerve problems

The evidence of record at the time of the RO's October 1998 
denial of service connection for nerve problems consists of the 
service treatment records, the statements of the Veteran, his 
wife and representative.   

The service treatment records are negative for complaints, 
findings or diagnosis pertinent to any psychiatric or 
neurological pathology.   

On December 1997 VA examination, no sensory or motor deficits 
were noted and no diagnosis was entered.   

The basis for the RO's October 1998 denial was that the evidence 
did not show that the Veteran had any current disability 
characterized by nerve problems.  The RO also noted that the 
service medical records were negative as to complaints, diagnosis 
or treatment for any nerve problem.

Pertinent evidence added to the claims file since the October 
1998 denial includes statements from the Veteran and his 
representative and the testimony of the Veteran and his wife 
during the January 2007 Board hearing.  These statements and 
testimony essentially indicate the contention that the Veteran 
experiences anxiety and depression related to his service-
connected tinnitus and hemorrhoids and also related to alleged 
neurological problems (i.e. back pain with associated right leg 
pain).  

Once again, the Board notes that as laypersons without the 
appropriate medical training and expertise, the Veteran and his 
representative are not competent to render a probative opinion on 
the medical matter on which this claim turns-whether the Veteran 
has a current acquired psychiatric disability.  See Bostain, 11 
Vet. App. at 127; Routen, 10 Vet. App. at 186.  Therefore, where, 
as here, resolution of the appeal turns on a medical matter, 
unsupported lay statements, even if new, cannot serve as a 
predicate to reopen a previously disallowed claim.  See Hickson, 
11 Vet. App. at 374; Moray, 5 Vet. App. at 214.

The Board notes that inasmuch as the Veteran may be claiming 
service connection for neurological disability, as part of his 
claim for "nerve problems", the June 2006 private MRI report 
could be considered material to whether the Veteran has a current 
neurological disability as it indicates disc material coming into 
contact with the descending S1 nerve root.  In that sense, it 
could relate to an unestablished fact necessary to substantiate 
the claim.  However, it does not raise a reasonable possibility 
of substantiating the claim as it does not tend to indicate that 
this neurological pathology is related to service.  Nor, is there 
any other medical evidence of record since the October 1998 
denial tending to indicate that any current neurological 
disability is related to service.  Once again, the Veteran's and 
his representative's unsupported lay statements on such a medical 
matter cannot serve as a predicate to reopen the claim.  Hickson, 
11 Vet. App. at 374; Moray, 5 Vet. App. at 214.
  
C.  Bilateral Hearing Loss

Specific to claims for service connection, impaired hearing is 
considered a disability for VA purposes when the auditory 
threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, 
or 4,000 Hertz (Hz) is 40 decibels or greater; the thresholds for 
at least three of these frequencies are 26 or greater; or when 
speech recognition scores using the Maryland CNC Test are less 
than 94 percent.  38 C.F.R. § 3.385.

The evidence of record at the time of the RO's October 1998  
denial of service connection for bilateral hearing loss consisted 
of the service treatment records and the report of a December 
1997 VA audiological evaluation.  The service treatment records 
reflect that on separation examination, a sweep audiogram and 
whispered voice testing both produced normal findings 
bilaterally.  The December 1997 VA audiological evaluation report 
shows that the Veteran had current hearing loss disability by VA 
standards in both ears.    

The basis for the RO's October 1998 denial was essentially that 
there was no evidence that the Veteran's current hearing loss was 
related to service.   The RO noted that there was no evidence of 
any treatment in service for bilateral hearing loss and no 
evidence that the condition became manifest within one year of 
service so as to warrant service connection for hearing loss on a 
presumptive basis.

Pertinent evidence added to the claims file since the October 
1998 denial includes the report of a February 2004 VA 
audiological evaluation, statements from the Veteran and his 
representative and the testimony of the Veteran and his wife 
during the January 2007 Board hearing.  The audiological 
evaluation report shows that the Veteran was diagnosed with 
current bilateral hearing loss and noted to have a history of 
noise exposure in service as a result of serving in a mortar 
unit.  He was also noted to have a post-service history of noise 
exposure due to working as long haul truck driver.   As the 
findings in the service treatment records revealed normal hearing 
in both ears, the examining audiologist found that it was 
unlikely that the primary cause of the Veteran's hearing loss 
would be military noise exposure.  

The statements and testimony of the Veteran, his wife and his 
representative essentially indicate the contention that the 
Veteran had noise exposure in service from loading shells into 
howitzers and that he currently has hearing loss.  

While the February 2004 audiological evaluation report can be 
considered "new," in that it was not considered by the RO in 
October 1998, it is not "material."  That is, it does not tend to 
show that the Veteran's current hearing loss is related to 
service- the basis for the last prior final denial.  Thus, the 
new medical evidence does not raise a reasonable possibility of 
substantiating the claim.

The statements and testimony of the Veteran, his wife and his 
representative are also new.  However, as laypersons without the 
appropriate medical training and expertise, the Veteran, his wife 
and his representative are not competent to render a probative 
opinion on the medical matter on which this claim turns-whether 
the Veteran's current hearing loss is related to noise exposure 
in service.  See Bostain, 11 Vet. App. at 127; Routen, 10 Vet. 
App. at 186.  Therefore, where, as here, resolution of the appeal 
turns on a medical matter, unsupported lay statements, even if 
new, cannot serve as a predicate to reopen a previously 
disallowed claim.  See Hickson, 11 Vet. App. at 374; Moray, 5 
Vet. App. at 214.

D.  All Claims to Reopen

Under these circumstances, the Board concludes that the criteria 
for reopening the claims for service connection for lumbar spine 
degenerative joint disease, "nerve problems" and bilateral 
hearing loss are not met, and the October 1998  RO denial of 
these claims remains final.   See 38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156.   As the Veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen any of the finally 
disallowed claims, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

II.  1151 Claim

The Veteran filed his claim for section 1151 compensation 
benefits in January 2001.

Effective October 1, 1997, Congress amended 38 U.S.C.A. § 1151.  
See Section 422(a) of Pub. L. No. 104-204.  Under the applicable 
criteria in effect for claims filed on or after October 1, 1997, 
compensation under 38 U.S.C.A. § 1151 is awarded for a veteran's 
qualifying additional disability in the same manner as if such 
additional disability was service connected.  A qualifying 
disability is one which is not the result of a veteran's willful 
misconduct, and which was caused by hospital care, medical or 
surgical treatment, or examination furnished him under any law 
administered by VA, and the proximate cause of the disability was 
(A) carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital care, medical or surgical treatment, or 
examination; or (B) an event not reasonably foreseeable.  See 38 
U.S.C.A. § 1151(a).

As alluded to above, during the pendency of this claim, the 
regulation implementing the provisions of 38 U.S.C.A. § 1151 
changed.  Such claims previously were adjudicated under 38 C.F.R. 
§ 3.358.  However, VA subsequently promulgated 38 C.F.R. § 3.361 
to implement the provisions of the revised statute; this 
regulation, also applicable to claims for compensation benefits, 
pursuant to 38 U.S.C.A. § 1151, filed on or after October 1, 
1997, is effective as of September 2, 2004.  See 69 Fed. Reg. 
46,426 (Aug. 3, 2004).  

Generally, where there is no indication that the revised criteria 
are intended to have retroactive effect, VA has a duty to 
adjudicate the claim only under the former criteria for any 
period prior to the effective date of the new provisions, and to 
consider the revised criteria for the period beginning on the 
effective date of the new provisions.  See Wanner v. Principi, 17 
Vet. App. 4, 9 (2003); DeSousa v. Gober, 10 Vet. App. 461, 467 
(1997).  See also VAOPGCPREC 3- 2000 (2000) and 7-2003 (2003).  
Here, however, the added provisions of 38 C.F.R. § 3.361 are 
virtually identical to those of 38 C.F.R. § 3.358, in many 
respects, and merely implement the provisions of 38 U.S.C.A. § 
1151 pertaining to claims filed on or after October 1, 1997.  As 
such, the Board finds that there is no due process bar to the 
Board also applying the provisions of 38 C.F.R. § 3.361 in 
evaluating the claim.

To determine whether a veteran has an additional disability, VA 
compares his condition immediately before the beginning of the 
hospital care, medical or surgical treatment, or examination upon 
which the claim is based to his condition after such care, 
treatment, or examination has stopped. VA considers each involved 
body part separately.  38 C.F.R. § 3.361(b).

To establish causation, the evidence must show that the hospital 
care, medical or surgical treatment, or examination resulted in a 
veteran's additional disability. Merely showing that he received 
care, treatment, or examination and that he has an additional 
disability does not establish cause.  See 38 C.F.R. § 
3.361(c)(1). Hospital care, medical or surgical treatment, or 
examination cannot cause the continuance or natural progress of a 
disease or injury for which the care, treatment, or examination 
was furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the continuance or 
natural progress.  38 C.F.R. § 3.361(c)(2).

Additional disability caused by a veteran's failure to follow 
properly-given medical instructions is not caused by hospital 
care, medical or surgical treatment, or examination.  38 C.F.R. § 
3.361(c)(3).

The proximate cause of disability is the action or event that 
directly caused the disability, as distinguished from a remote 
contributing cause.  38 C.F.R. § 3.361(d).

To establish that carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on VA's part in 
furnishing hospital care, medical or surgical treatment, or 
examination proximately caused a veteran's additional disability, 
it must be shown that the hospital care, medical or surgical 
treatment, or examination caused his additional disability (as 
explained in 38 C.F.R. § 3.361(c)); and VA (i) failed to exercise 
the degree of care that would be expected of a reasonable health 
care provider; or (ii) furnished the hospital care, medical or 
surgical treatment, or examination without a Veteran's or, in 
appropriate cases, his representative's informed consent.  38 
C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional disability 
was an event not reasonably foreseeable is in each claim to be 
determined based on what a reasonable health care provider would 
have foreseen.  The event need not be completely unforeseeable or 
unimaginable, but must be one that a reasonable health care 
provider would not have considered to be an ordinary risk of the 
treatment provided.  In determining whether an event was 
reasonably foreseeable, VA will consider whether the risk of that 
event was the type of risk that a reasonable health care provider 
would have disclosed in connection with the informed consent 
procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

Considering the pertinent evidence in light of the above- noted 
legal authority, the Board finds that the claim for compensation 
benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, must 
be denied

A November 22, 1994 consent form reflects that the Veteran was 
counseled regarding the nature of proposed inguinal hernia repair 
surgery, the attendant risks, involved and the expected results.  
In particular, the Veteran was informed that the risks included 
bleeding and infection.  

A November 22, 1994 operative report reflects that the Veteran 
underwent right inguinal hernia repair surgery.  It was noted 
that the Veteran had noticed a bulge in the area for 
approximately two years and that most recently it had become more 
painful.  At the conclusion of the operation, the Veteran was 
sent to the post anesthesia care unit in stable condition.   A 
subsequent November 23, 1994 morning progress note indicates that 
the Veteran did complain of pain but did not want any pain 
medications.  An afternoon progress note indicates that the 
Veteran denied having much pain and that there were no apparent 
anesthesia complications.  A November 24, 1994 progress note 
reflects that the Veteran's dressing was removed and that he took 
a shower.  He had no complaints of pain and was discharged home 
at 10:45 AM.   

On December 1997 VA examination,  the Veteran reported that he 
underwent the inguinal hernia surgery three years prior and that 
he still suffered discomfort in the area but no recurrence of the 
hernia.  Physical examination of the abdomen revealed well-healed 
surgical scars in the right groin, right lower quadrant of the 
abdomen.  The surgical scar on the right groin was tender but 
there was no hernia recurrence.  The examiner diagnosed the 
Veteran with residuals, status post right inguinal herniorrhaphy.  

In a March 2000 statement, the Veteran indicated that his 
inguinal region was in worse shape then before he had his hernia 
repaired.   

During his January 2001 DRO hearing, the Veteran testified that 
his inguinal region was bothering him more than it did before he 
had the hernia repair.  He noted that the area felt sore and he 
felt like there was some kind of growth there.  Consequently, he 
had it checked at the Phoenix VA hospital and the medical 
personnel there did not find anything wrong.  However, the 
Veteran indicated that the area would get sore.  He also noted 
some discomfort urinating and indicated that he was experiencing 
erectile dysfunction.  The Veteran's wife reported that he had 
pain after sexual intercourse.  

During the January 2007 Board hearing, the Veteran testified that 
he did not receive sufficient anesthesia during the hernia 
operation and as a result, he woke up while they were still 
sewing him up.  This scared him.  He also noted that there was a 
whole field of people watching him during the operation as it was 
at a University Hospital.  The Veteran indicated that it felt to 
him like the hernia repair was not all the way sewn up.  He noted 
that his side continued to bother him after the operation and 
that he was informed by a different physician, that they cut too 
far inside his groin when they did the operation. Additionally, 
both the Veteran and his wife reiterated that the problem 
bothered his sex life.  They claimed that there was sexual 
dysfunction as a result of the hernia repair and his wife 
testified that the Veteran's sexual function was fine before the 
surgery.  Additionally, the Veteran noted that he had pain in the 
area all the time.  The Veteran further indicated that he had 
ongoing nervousness of having woken up during the surgery.  

At the outset, the Board notes that the foregoing evidence does 
not establish that the Veteran has suffered any additional 
disability proximately caused by the right inguinal hernia repair 
surgery.  Although he alleges that he has inguinal pain, sexual 
dysfunction and nervousness as a result of the surgery, there is 
no medical evidence of record, which even suggests that the 
surgery resulted in any of these problems.  Regarding the 
Veteran's pain, the Board notes that the record shows that the 
Veteran was experiencing significant pain in the area prior to 
the surgery and there is no medical documentation of record, 
which tends to indicate that the pain increased after the 
surgery.  To the contrary, during the December 1997 VA 
examination, a physical examination did not did not reveal any 
significant pain in the area but only tenderness of the surgical 
scar.

Regarding the Veteran's reported sexual dysfunction, the Board 
notes that there is no objective medical evidence that this 
problem exists and even assuming arguendo that it does exist, 
there is no objective medical evidence that any such dysfunction 
is a result of the inguinal hernia surgery.  Similarly, there is 
no objective evidence  that the Veteran has any underlying 
disability associated with his reported nervousness and thus, no 
objective medical evidence that any such disability is a result 
of the inguinal hernia surgery, to include waking up during the 
operation.  In this regard, the Board notes that nervousness, in 
and of itself, without an underlying diagnosable psychiatric or 
medical disorder, does not constitute a disability for VA 
compensation purposes.  Cf. Sanchez-Benitez v. West, 13 Vet. App. 
282, 285 (1999) (pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not constitute a disability 
for which service connection may be granted.  

As proximate cause for any alleged disability is not medically 
shown, the Board need not address the remaining section 1151 
criteria-specifically,  whether there is evidence of any 
carelessness, negligence, lack of proper skill, error in judgment 
or fault on the part of VA, or the occurrence of any event that 
was not reasonably foreseeable.  

In reviewing this claim, the Board has considered the assertions 
of the Veteran, his wife and his representative.  However, as 
indicated above, this claim turns on the medical matter of 
whether there exists a medical relationship between the Veteran's 
additional disability and VA medical or surgical treatment, a 
matter within the province of trained professionals.  See Jones 
v. Brown, 7 Vet. App. 134, 137-38 (1994).  As laypersons without 
appropriate medical training and expertise, the Veteran, his 
wife, and his representative are not competent to provide a 
probative (persuasive) opinion on a medical matter.  See Bostain, 
11 Vet. App. at  127; Routen, 10 Vet. App. 183.  Hence, the lay 
assertions in this regard have no probative value.

Under these circumstances, the Board must conclude that the 
criteria for compensation benefits, pursuant to the provisions of 
38 U.S.C.A. § 1151, for additional disability, following right 
inguinal hernia repair at a VA medical facility are not met, and 
the claim must be denied.  In reaching this conclusion, the Board 
has considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49, 53-56 (1990).

III.  TDIU

Under the applicable criteria, total disability ratings for 
compensation based upon individual unemployability may be 
assigned where the schedular rating is less than total, when it 
is found that the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single service-
connected disability ratable at 60 percent or more, or as a 
result of two or more disabilities, provided at least one 
disability is ratable at 40 percent or more and there is 
sufficient additional service-connected disability to bring the 
combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 
3.341, 4.16(a).  In exceptional circumstances, where the veteran 
does not meet the aforementioned percentage requirements, a total 
rating may nonetheless be assigned upon a showing that the 
individual is unable to obtain or retain substantially gainful 
employment.  38 C.F.R. § 4.16(b).

In this case, the Veteran does not meet the objective, minimum 
percentage requirements, set forth in 38 C.F.R. § 4.16(a), for 
award of a TDIU, as service connection is in effect for status 
post hemorrhoid surgery  (rated as 20 percent disabling) and 
tinnitus (rated as 10 percent disabling); his combined rating is 
30 percent.

However, a total rating, on an extra-schedular basis, may 
nonetheless be granted, in exceptional cases (and pursuant to 
specifically prescribed procedures), when the Veteran is unable 
to secure and follow a substantially gainful occupation by reason 
of service-connected disabilities (per 38 C.F.R. §§ 3.321(b) and 
4.16(b)).  Hence, consideration of whether the Veteran is, in 
fact, unemployable, is still necessary in this case.

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated totally 
disabled.  Therefore, in the case of veterans who are 
unemployable by reason of service-connected disabilities, but who 
fail to meet these schedular percentage standards, the case 
should be submitted to the Director, Compensation and Pension 
Service, for extra- schedular consideration.  The Veteran's 
service-connected disabilities, employment history, educational 
and vocational attainment, and all other factors having a bearing 
on the issue must be addressed.  See 38 C.F.R. § 4.16(b).

The central inquiry is "whether a veteran's service- connected 
disabilities alone are of sufficient severity to produce 
unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  Consideration may be given to the Veteran's education, 
special training, and previous work experience, but not to his or 
her age or to the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van 
Hoose v. Brown, 4 Vet. App. 361 (1993).

The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself is 
recognition that the impairment makes it difficult to obtain or 
keep employment.  The ultimate question, however, is whether a 
veteran is capable of performing the physical and mental acts 
required by employment, not whether he or she can find 
employment.  Van Hoose, 4 Vet. App. at 363.

Initially, the Board recognizes that the Veteran, who is 71 years 
old, has not been employed at any time pertinent to this appeal.   
However, as indicated above, unemployed does not mean 
unemployable.

On his application for TDIU, the Veteran reported working as a 
truck driver from 1964 to 1980.  He also reported that he had 
completed two years of high school.  He contends that he was not 
able to continue working due to back and hemorrhoid problems. 

On February 2004 VA audiological evaluation, the Veteran was 
diagnosed with tinnitus.  He reported that the tinnitus was 
bilateral and constant, and had been getting progressively louder 
over the years.    

On June 2004 VA examination, the Veteran reported bleeding three 
to four times per month and that he sometimes noticed blood on 
his toilet paper. He also reported that sometimes the swelling 
and discomfort from the hemorrhoids made it so he could hardly 
walk. Examination revealed large, non- thrombosed, external 
hemorrhoids that were not bleeding. The diagnostic impression was 
internal and external hemorrhoids with chronic bleeding, pain 
with defecation, and swelling.

On September 5, 2007 VA examination, the Veteran reported 
multiple episodes of bleeding, usually after bowel movements, but 
occasionally spontaneously, particularly when sitting for long 
periods of time, such as riding.  He also stated that he had had 
at least five episodes of bleeding independent of bowel movements 
in the past six months.  Additionally, he reported frequent 
bleeding or at least toilet tissue staining after wiping, and 
that he had ultimately quit working in 1980, in part due to 
increasing problems with his hemorrhoids.  Examination revealed 
inactive hemorrhoidal tags, a small external hemorrhoid, a small 
rent in the external hemorrhoid compatible with a recent bleeding 
episode that the Veteran had described, and soft, not distended, 
not tender, internal hemorrhoids.

The diagnostic impression was mixed internal and external 
hemorrhoids with recurring episodes of thrombosis, itching and 
recurrent bleeding, some of it independent of an active bowel 
movement.  The examiner commented that although the hemorrhoids 
were not distended or tender and there was no evidence of 
bleeding at the time of the examination, the abundance of 
external hemorrhoidal tags and the soft mixed internal and 
external hemorrhoids were likely residuals of the Veteran's 
active hemorrhoid problem.  The examiner noted that the 
hemorrhoid problem was somewhat incapacitating to the Veteran.  
It had been requiring continuous treatment and medical attention 
and may, in part, have been responsible for his perceived 
inability to continue working as an auto transport truck driver.

Overall, the medical evidence indicates that the Veteran's 
hemorrhoid disability might preclude him working as long haul 
truck driver.  However, the evidence does not indicate that the 
Veteran's hemorrhoids, in conjunction with his service connected 
tinnitus, would preclude him from other forms of substantially 
gainful employment, which do not involve such prolonged sitting.  
The Board is also cognizant that the Veteran's education was 
apparently limited to two years of high school.  However, even 
with this limited educational background, the evidence simply 
does not show that the Veteran would be unable to work in any 
form of substantial gainful employment as a result of his service 
connected disabilities.  

Further, to whatever extent the Veteran and his representative 
attempt to establish the Veteran's entitlement to a TDIU on the 
basis of lay assertions alone, the Board emphasizes that neither 
the Veteran nor his representative is shown to possess expertise 
in medical or vocational matters (see Bostain, 11 Vet. App. at 
127; Routen, 10 Vet. App. at 186), and none of these lay 
assertions is supported objectively.  As such, the Board must 
conclude that the criteria for assignment of a TDIU are not met.  
While the record reflects that the Veteran is not employed as he 
is retired, the competent, probative evidence simply does not 
support any lay assertions that the Veteran is unemployable due 
to service-connected disability.

For all the foregoing reasons, the claim for a TDIU must be 
denied.   In reaching this conclusion, the Board has considered 
the applicability of the benefit-of-the-doubt doctrine.  However, 
as competent, probative evidence does not support the claim, that 
doctrine is not applicable.   See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.




ORDER

As new and material evidence has not been received, the request 
to reopen the claim for service connection for lumbar spine 
degenerative disc disease is denied.

As new and material evidence has not been received, the request 
to reopen the claim for service connection for nerve problems is 
denied.

As new and material evidence has not been received, the request 
to reopen the claim for service connection for bilateral hearing 
loss is denied.

The claim for compensation benefits, pursuant to the provisions 
of 38 U.S.C.A. § 1151, for additional disability following right 
inguinal hernia repair at a VA medical facility, is denied

A TDIU is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


